Citation Nr: 1723457	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-25 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected left forearm scar, squamous cell carcinoma residuals. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1970 with additional National Guard and Air Force Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) located in Detroit, Michigan.  The Veteran filed a timely Notice of Disagreement (NOD) in April 2013 and a Statement of the Case was issued in August 2013.  The Veteran filed a timely in lieu of VA Form 9 later in August 2013.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, additional development is required prior to adjudication of the Veteran's claim.

The Veteran is claiming an initial compensable rating for his service-connected left forearm scar, squamous cell carcinoma residuals.  The Veteran contends that his scars stems from excessive sun exposure during his active service. 

After review of the evidence of record, the Board finds a new examination and medical opinion is needed.  The private medical records dated from January 2015 to November 2016 from Dr. B.B. show the Veteran has been treated for several skin scars and conditions (to include basal cell carcinoma) on his back, neck, and ear.  Additionally, the Veteran has submitted a December 2016 Disability Benefits Questionnaire (DBQ) from Dr. L.G. that indicates he has scars on his left ear, left side of the neck, and left forearm.  In the Veteran's April 2013 NOD, he stated that all of his skin damage was due to his active service.  As such, the Board finds that the private medical records and the Veteran's DBQ suggest that his left ear, neck, lower back and his service-connected left forearm scar may be related, and therefore, warrants a new medical examination and clarification opinion to determine whether these scars are connected to and/or are residuals of the Veteran's squamous cell carcinoma. 
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant to the Veteran's left forearm scar, squamous cell carcinoma residuals.

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to determine whether the Veteran's neck, ear, and lower back scars are residuals of his service-connected squamous cell carcinoma.  The record and a copy of this Remand must be made available to the examiner.

Following a review of the entire record, to include the December 2016 DBQ and private medical records by Dr. B.B., the examiner should determine which, if any, of the Veteran's scars and skin conditions are related to his service-connected residuals of squamous cell carcinoma.

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




